657 F.2d 221
UNITED STATES of America, Appellee,v.Donald H. EBERHARDT, Appellant.
No. 81-1430.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 14, 1981.Decided Aug. 26, 1981.

John M. Lee, U. S. Atty., Sheryl Ramstad Hvass, Asst. U. S. Atty., D. Minn., Minneapolis, Minn., Dwight Pringle, Legal Intern, for appellee.
Scott F. Tilsen, Asst. Federal Defender, D. Minn., Minneapolis, Minn., for appellant.
Before HEANEY, HENLEY and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Defendant Donald H. Eberhardt was charged in a two-count indictment of disposing of over $50,000 of United States Treasury notes and bonds knowing that they were stolen in violation of 18 U.S.C. § 2315.  Eberhardt was jury tried and convicted and sentenced to imprisonment for a term of thirty months on each count, the sentence on Count II to run concurrently with the sentence on Count I.


2
On appeal, Eberhardt claims the district court1 erred in (1) failing to acquit for lack of proof of involvement or movement of the notes and bonds in interstate commerce, and (2) denying the jury's request for written copies of the instructions.  There was sufficient evidence from which the jury could find Eberhardt guilty of the offense charged.  And this Circuit has consistently held whether or not the jury should be provided with written instructions is a determination better left to the discretion of the trial judge.  Here, there was no abuse of discretion in the trial judge's denial of request for written instructions.  The appeal is thus affirmed pursuant to Local Rule 14.



1
 The Honorable Harry H. MacLaughlin, United States District Judge for the District of Minnesota